                                                                                  E-FILED
     Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21                Page 1 of 12  PageID
                                                                                TARRANT    9 TEXAS
                                                                                        COUNTY,
                                                                                  3/8/2021 3:00 PM
                                                                                  Mary Louise Nicholson
                                                                                  COUNTY CLERK
                                           2021-001501-1                          BY: L. R.
                              CAUSE NO.

TINA JERNIGAN,                                                       IN THE COUNTY COURT
Plaintiff,

V.                                                                       AT LAW

WAL-MART STORES,INC.,
Defendant.                                                       TARRANT COUNTY,TEXAS


                             PLAINTIFF'S ORIGINAL PETITION


 TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Tina Jernigan, (hereinafter referred to as "Plaintiff'), who files this

 Plaintiff's Original Petition against Wal-Mart Stores, Inc., (hereinafter referred to as

 "Defendant"), and respectfully shows this Court as follows:

                        I.      TEXAS RULE 47 DAMAGES STATEMENT

         Plaintiff prefers to have a judge or a jury determine the fair amount of compensation for

 Plaintiff's damages, and Plaintiff places the decision regarding the amount of compensation to be

 awarded in the jury or judge's hands. However, pursuant to Rule 47 of the Texas Rules of Civil

 Procedure, Plaintiff is required to provide a statement regarding the amount of monetary relief

 sought. Accordingly, Plaintiff states that the monetary relief sought is $250,000 or less.

         Plaintiff submits this action under Discovery Control Plan II, per Rule 190.3 of the Texas

 Rules of Civil Procedure.

                                  II.     PARTIES AND SERVICE

         Plaintiff is a resident of Tarrant County, Texas.

         Defendant is a business doing business in the State of Texas. Defendant may be served

 by serving its registered agent, CT Corporation System, located at 1999 Bryan Street, Suite 900,




 PLAINTIFF'S ORIGINAL PETITION                                                       Page 1 of 5


                                         EXHIBIT C
Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21                 Page 2 of 12 PageID 10



Dallas, Texas 75201. Issuance of citation is requested at this time.

                                       III.     JURISDICTION

       This Court has jurisdiction as Plaintiff's damages exceed the minimum jurisdictional

limits of this Court. The Court has personal jurisdiction over the Defendant as Defendant

premises are in Tarrant County, and it hired employees to perform work in the State of Texas.

                                              IV.    VENUE

        Venue is proper in Tarrant County, Texas, pursuant to 15.002(1) and (3) of the Texas

Civil Practice and Remedies Code, because the facts that give rise to the causes of action

occurred in Tarrant County, Texas.

                                              V.     FACTS

        At all times relevant, Defendant was the possessor in control of the Wal-Mart Store

 located at 4101 Hwy. 121 in Tarrant, County Texas (hereinafter referred to as the "premises").

       On or about June 4, 2019, Plaintiff was shopping at Defendant's store, operated under the

 name of Wal-Mart Store, located in Tan-ant County, Texas. As Plaintiff was shopping, she

slipped on a substance on the floor inside of Walmart on aisle 27. This caused Plaintiff to fall

and suffer severe injuries.

                                        VI.        NEGLIGENCE

       Defendant was the owner or operator of the premises located at 4101 Hwy. 121 in

Bedford, Texas.

       Plaintiff was an invitee at the time of the injury because she was a customer at

Defendant's store.

       Since Defendant's business was open to the general public, Defendant extended an

invitation to Plaintiff to shop at Defendant's store.




PLAINTIFF'S ORIGINAL PETITION                                                    Page 2 of 5
Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21                  Page 3 of 12 PageID 11



       Defendant thus owed Plaintiff the duty to inspect the premises and maintain them in a

reasonably safe condition.

       The condition of the premises posed an unreasonable risk of harm in that the substance

on the floor caused it to be slippery and that was extremely dangerous.

       Defendant knew or reasonably should have known of the condition of the premises

because the substance that was on the floor was there for a long period of time within close

proximity to Defendant's employees. A reasonable inspection would have revealed the slippery

and/or wet substance on the floor.

       At all relevant times Defendant was guilty of negligence towards Plaintiff in the

following respects:

           a. Failing to keep the premises in a reasonably safe condition for Plaintiff;

           b. Failing to inspect the premises to discover the dangerous condition;

           c. Failure to remove the dangerous condition;

           d. Failure to provide warning of the dangerous condition by posting signage, a

               barrier, or other marker indicating the presence of danger; and

           e. Failure to take any action to eliminate or reduce the unreasonable risk of danger

               presented by the dangerous condition.

       Defendant's failure to use reasonable care was a proximate cause of Plaintiff sustaining

injuries and damages that are described below.

                                        VII.     DAMAGES

       As a direct and proximate result of Defendant's negligence, Plaintiff suffered severe and

disabling injuries, mental and physical functioning, and disfigurement, for which Plaintiff

required extensive medical treatment and has incurred medical bills. Plaintiff also suffered




PLAINTIFF'S ORIGINAL PETITION                                                      Page 3 of 5
Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21                   Page 4 of 12 PageID 12



severe physical and mental pain, suffering, physical and mental impairment, depression, physical

and mental disability, anguish, and loss of enjoyment of life.

       In all reasonable probability, Plaintiff will continue to suffer in this manner for a long

time into the future, if not for the balance of her life. Solely as a result of the injuries she

. sustained due to Defendant's conduct and/or omissions, Plaintiff has incurred doctors', and

medical expenses. There is a more than reasonable probability that Plaintiff will incur additional

expenses for necessary medical care and attention in the future for the injuries she incurred in the

incident in sums unknown at this time. Plaintiff's compensatory damages specifically include,

but are not limited to, past and future pecuniary losses, emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other damages which Plaintiff has

incurred due to Defendant's conduct.

                                   VIII. NOTICE OF INTENT

       Plaintiff hereby gives notice of intent to utilize any and all items produced in discovery in

the trial of this matter and the authenticity of such items is self-proven per the Texas Rules of

Civil Procedure 193.7.

                                            PRAYER

        WHEREFORE,PREMISES CONSIDERED,Plaintiff prays that Defendant be cited to

appear and answer in this cause and that, upon final trial, Plaintiff be awarded a final judgment

against Defendant for the following:

           a. All reasonable and necessary past medical expenses;

           b. A sum for future medical expenses and treatment in an amount to be determined

               at trial;

           c. Monetary damages for past physical pain and suffering and mental anguish in an




PLAINTIFF'S ORIGINAL PETITION                                                       Page 4 of 5
Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21                Page 5 of 12 PageID 13



             amount to be established at trial;

         d. Monetary damages for future physical pain and suffering and mental anguish;

         e. Past and future physical impairment as determined by a jury;

         f. Past and future disfigurement;

         g. Costs of Court;

         h. Pre-judgment interest on all damages awarded at the highest legal rate;

         i. Post-judgment interest on all sums awarded herein at the highest legal rate until

             paid; and

         j. Such other and further relief to which Plaintiff may be justly entitled at law or in

             equity, specific or general.



                                            Respectfully submitted,


                                            Wolf Law,PLLC


                                            By:
                                            Juli   olf
                                            Texas Bar No. 24051542
                                            juliewo1flawp11c.com

                                            12222 Merit Dr., Suite 1200
                                            Dallas, Texas 75251
                                            Tel.(972) 338-4477
                                            Fax.(972) 338-5044
                                            Attorney.for Plaintqf




PLAINTIFF'S ORIGINAL PETITION                                                   Page 5 of 5
Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21 Page 6 of 12 PageID 14
                                                Service of Process
                                                Transmittal
                                                                                                   03/16/2021
                                                                                                   CT Log Number 539223485
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores, Inc. (Former Name) (Domestic State: DE)
            WALMART INC. (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Jernigan Tina, Pltf. vs. Wal-Mart Stores, Inc., Dft.
DOCUMENT(S) SERVED:                              Citation, Return, Petition
COURT/AGENCY:                                    County Court at Law No. 1 Tarrant County, TX
                                                 Case # 20210015011
NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 06/04/2019 - Located at 4101 Hwy. 121 in
                                                 Tarrant, County Texas
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Process Server on 03/16/2021 at 02:13
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        At or Before 10:00 a.m. on the Monday next after the expiration of 20 days from the
                                                 date of service
ATTORNEY(S) / SENDER(S):                         Julie Wolf
                                                 Wolf Law PLLC
                                                 12222 Merit Dr
                                                 Suite 1200
                                                 Dallas, TX 75251
                                                 972-338-4477
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 03/17/2021, Expected Purge Date:
                                                 03/22/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / MD
Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21 Page 7 of 12 PageID 15
                                                Service of Process
                                                Transmittal
                                                                                                    03/16/2021
                                                                                                    CT Log Number 539223485
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores, Inc. (Former Name) (Domestic State: DE)
            WALMART INC. (True Name)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / MD
          Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21   Page 8 of 12 PageID 16

                                                                     Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Tue, Mar 16, 2021

Server Name:                 MINNIE WILLIAMS




Entity Served                Wal-Mart Stores, Inc

Agent Name

Case Number                  2021-001501-1

J urisdiction                TX




                   P                                         1
           Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21                      Page 9 of 12 PageID 17

 CAUSE NO:               2021-001501-1                                                    ORIGINAL CITATION

                                               ORIGINAL PETITION

                                                                '-

                                               THE STATE OF TEXAS
 TO:    Wal-Mart Stores, Inc.
        b/s its registered agent, CT Corporation System
        1999 Bryan Street Suite 900
        Dallas TX 75201
        Defendant in the hereinafter styled and numbered cause.

You are commanded to appear by filing a written answer to the Plaintiff's Original Petition at or before 10:00 o'clock a.m.
of the Monday next after the expiration of 20 days from the date of service of this citation in the County Court at Law No. 1
of Tarrant County, Texas, at the Courthouse located at 100 WEST WEATHERFORD ST., Fort Worth, Texas 76196. The
Original Petition was filed on March 08,2021 and is numbered 2021-001501-1. The case style is:

                                                    Tina Jernigan
                                                          vs
                                                  Wal-Mart Stores, Inc.

A true copy ofthe above-described Original Petition accompanies and is made a part of this citation.

Plaintiff Attorney is:   Julie Wolf
                         WOLF LAW PLLC
                         12222 MERIT DR
                         SUITE 1200
                         DALLAS TX 75251
                         Phone: 972-338-4477                  Bar No.24051542

                               *** NOTICE TO DEFENDANT ***
YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF YOU OR YOUR ATTORNEY DOES NOT FILE A
WRITTEN ANSWER WITH THE CLERK WHO ISSUED THIS CITATION BY 10:00 A.M. ON THE MONDAY NEXT
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS CITATION AND PETITION,A
DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU.IN ADDITION TO FILING A WRITTEN ANSWER WITH THE
CLERK, YOU MAY BE REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF THIS SUIT.
THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 30 DAYS AFTER YOU FILE YOUR ANSWER
WITH THE CLERK.FIND OUT MORE AT TEXASLAWHELP.ORG

Issued under my hand and seal of this court on March 09, 2021 at Fort Worth, Texas, by LaPorshe Riggins, Clerk of the
County Courts at Law court.

MARY LOUISE NICHOLSON,COUNTY CLERK
Tarrant County, Texas
County Court at Law No. 1
100 W. Weatherford St., Room 250
Fort Worth, Texas 761 6-0401


By
 La orshe Riggins, Deptfçlerk
            Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21                                 Page 10 of 12 PageID 18
                           OFFICER/AUTHORIZED PERSON RETURN FOR CORPORATIONS

 Received on the                 day of                                    , 20        at               M., and executed the same in

                                       County of                            (State) on the           day of

 20         at            M., by summoning                                                               a corporation, by delivering to

                                                                   President, Vice-President, Registered Agent (circle one), in person, of

 the said                                                                                                                     ,defendant, a

 true and correct copy of this citation, together with an attached copy of the Plaintiffs Original Petition, with the date of service marked

 thereon.


 Total Service Fees:                                                                                                  Sheriff/Constable
                                                                                                                    (Authorized Person)
                                                                                                                          County, Texas

                                    By                                                                                          ,Deputy
                                                                                                                          (If Applicable)

SUBSCRIBED AND SWORN TO BEFORE ME on the                                          day of                                     , 20      , to
certify which witness my hand and official seal.

                                                                  Notary Public in and for
County,                                           (State). My Commission expires



                                                    ORIGINAL CITATION

                                                     CAUSE NO: 2021-001501-1

                                                              Tina Jernigan
                                                                   vs.

                                                         Wal-Mart Stores, Inc.
                                           b/s its registered agent, CT Corporation System
                                                      1999 Bryan Street Suite 900
                                                           Dallas TX 75201




ISSUED THIS March 09,2021
By: LaPorshe Riggins, Deputy Clerk
                                                                                                                  Agency: ATTORNEY
County Court at Law No. 1
100W. Weatherford St., Room 250
Fort Worth, Tarrant County, Texas 76196-0401
                                                                                   E-FILED
                                                                                   TARRANT COUNTY, TEXAS
  Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21                   Page 11 of   12   PageID
                                                                                   4/12/2021 8:1619
                                                                                                  AM
                                                                                   Mary Louise Nicholson
                                                                                   COUNTY CLERK
                                                                                   BY: LD L
                                    CAUSE NO. 2021-001501-1

 TINA JERNIGAN                                       §           IN THE COUNTY COURT
                                                     §
 VS.                                                 §           AT LAW NO. 1 OF
                                                     §
 WAL-MART STORES, INC.                               §           TARRANT COUNTY, TEXAS

                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Wal-Mart Stores, Inc. (incorrectly sued, proper and only necessary entity

is Wal-Mart Stores Texas, LLC), Defendant in the above-entitled and numbered cause, and files

its Original Answer to Plaintiff’s Original Petition, and would respectfully show the Court as

follows:

                                        I. GENERAL DENIAL

       Defendant generally denies the allegations contained in Plaintiff’s Original Petition,

demands strict proof thereof, and says this is a matter for jury decision.

                                       II. RULE 193.7 NOTICE

       Pursuant to TEXAS RULES OF CIVIL PROCEDURE 193.7, Defendant provides notice that it

intends to use Plaintiff’s production of all documents, tangible things and discovery items

produced in response to discovery in any pre-trial proceeding or at trial.

                                         III. JURY DEMAND

       Defendant further demands a trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

hereof, Plaintiff take nothing by this suit, that Defendant recover its costs, and that Defendant have

such other and further relief, both at law and in equity, to which it may be justly entitled.




DEFENDANT’S ORIGINAL ANSWER                                                                     PAGE 1
456296
  Case 4:21-cv-00539-O Document 1-3 Filed 04/13/21                  Page 12 of 12 PageID 20



                                                Respectfully submitted,

                                                COBB MARTINEZ WOODWARD PLLC
                                                1700 Pacific Avenue, Suite 3100
                                                Dallas, TX 75201
                                                (214) 220-5208 (direct phone)
                                                (214) 220-5258 (direct fax)


                                                By:          /s/ Bevan Rhine
                                                       BEVAN RHINE
                                                       Texas Bar No. 24036265
                                                       brhine@cobbmartinez.com

                                                ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to the following
counsel for Plaintiff either by e-service, telefax, electronic mail, and/or regular U.S. mail on this
12th day of April, 2021:

         Julie Wolf
         Wolf Law, PLLC
         12222 Merit Drive, Suite 1200
         Dallas, TX 75251
         972.338.4477 / fax 972.338.5044
         julie@wolflawpllc.com

                                                   /s/ Bevan Rhine
                                                BEVAN RHINE




DEFENDANT’S ORIGINAL ANSWER                                                                   PAGE 2
456296
